Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments filed on 1/21/2022 overcome the following set forth in the previous Office Action: the claims 4-5 and 7-9 being objected.
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive. The Office has thoroughly reviewed applicants' arguments which are moot in view of the new ground(s) of rejection necessitated by the filed amendments.
Examiner initiated an interview in order to expedite the prosecution by resolving the remaining issues so as to place the application in condition for allowance but did not reach an agreement with applicant. See interview summary for details.
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites in line 4 “at least one of:”, which should be removed since there is only one option. 
Appropriate correction is required.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted. 
Ishihara et al., JP 2004191276 A, published on July 8, 2004 (machine translation), hereinafter Ishihara.
El Dokor et al., US 20140267612 A1, published on 2014-09-18, hereinafter El Dokor.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara in view of El Dokor.
Regarding claim 1, Ishihara discloses an image processing apparatus (Ishihara: Fig. 1; [0051]
an image obtaining unit configured to obtain, from a vehicular camera, an image captured by the vehicular camera based on a predetermined imaging condition, the image being comprised of pixels each having a luminance level, and including a road-surface region corresponding to a road surface; (Ishihara: camera 1 in Fig. 1; Fig. 3; [0051-0053, 0071]. The region R1 in Fig. 3 includes a road-surface region.)
an image processing unit configured to execute an image-processing task of the image obtained by the image obtaining unit; (Ishihara: processing unit 5 in Fig. 1; [0076-0077])
a histogram generation unit configured to generate a histogram based on the luminance values of the pixels included in the road-surface region in the image, the histogram graphically representing a frequency of each of the luminance values of the pixels included in the road-surface region in the image; (Ishihara: processing unit 5 in Fig. 1; Figs. 3 and 24-25; [0095-0096, 0144-0146].)


Ishihara does not disclose explicitly a histogram determination unit configured to determine whether the histogram has first and second separate crests, and a change unit configured to change, upon determination that the histogram has first and second separate crests, the imaging condition of the vehicular camera, which are, however, well known and commonly practiced in the field of image processing as evidenced by the El Dokor: Figs. 6-7, 830-840 in Fig. 8, [0053, 0055-0061, 0064, 0103]. The claimed “imaging condition” is interpreted as the disclosed exposure setting. The claimed “unit” is interpreted as the disclosed GPU or mobile devices.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishihara’s disclosure with El Dokor’s teachings by combining the image processing apparatus (from Ishihara) with the technique of determining the number of peaks in a histogram and changing the imaging condition based on the determination (from El Dokor) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the image processing apparatus would still work in the way according to Ishihara and the technique of determining the number of peaks in a histogram and changing the imaging condition based on the determination would continue to function as taught by El Dokor. In fact, El Dokor's technique of determining the number of peaks in a histogram and changing the imaging condition based on the determination would provide a practical and/or alternative implementation of the image processing apparatus from Ishihara. As disclosed by Ishihara, to train the neural network in Fig. 23, “information on the presence or absence of actual moisture examined by visual inspection or the like is learned in advance by using it as teacher data” (Ishihara: [0153]), El Dokor’s technique provides an automatic way to determine the number of peaks in the histogram (El Dokor: Figs. 6-8) and, as a result of combining with the disclosure from Ishihara (Ishihara: Figs. 24-25 and [0146]), also detect “the 
Therefore, it would have been obvious to combine Ishihara with El Dokor to obtain the invention as specified in claim 1. 
Regarding claim 2, Ishihara {modified by El Dokor} discloses the image processing apparatus according to claim 1, wherein: the histogram determination unit is configured to determine that the image is captured by the vehicular camera in a specific situation where the road surface is wet during night-time upon determination that the histogram has first and second separate crests. (Ishihara: Figs. 24-25 and [0146]) (El Dokor: Figs. 6-8.)  
Regarding claim 3, Ishihara {modified by El Dokor} discloses the image processing apparatus according to claim 2, wherein: the change unit is configured to change, upon determination that the histogram has first and second separate crests, the imaging condition of the vehicular camera to thereby cause the changed imaging condition to be suitable for a characteristic of the image captured in the specific situation. (El Dokor: [0055-0061, 0064].) (Ishihara: Figs. 24-25 and [0146])
Allowable Subject Matter
Claims 4-5, 7-9 and 11-22 are allowed.
Claims 6 and 10 are objected to as being dependent upon rejected base claims, respectively, but would be allowable over prior art references cited if rewritten in independent form including all of the limitations of the respective base claims and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/FENG NIU/Primary Examiner, Art Unit 2669